DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 02/02/2021 that prior art McDevitt does not disclose the “singe piece body”, the anchor is configured to allow “one step insertion”, the radially spaced vent openings, and the medial shaft includes a substantially flat longitudinally extending shaft which engages with a substantially flat longitudinally portion of the bore. However it is to be noted that the claim is directed to a “self-punching cannulated system, comprising a suture anchor, including a single body, the single piece body including an outer surface having an externally threaded portion and an inner surface defining a longitudinal bore…”. Therefore the “single piece body” is applicable to a part of the suture anchor that has the outer and inner surface. The system can include different parts of a suture anchor but just a single body of the suture anchor would have to read on the claim limitation of the outer surface, inner surface, suture opening, and vent openings. Alternatively, the claim could state “a system consisting of” instead of “comprising” to narrow how many components will make up the system. Additionally how the system is self-punching is not positively claimed. The system can include an additional entity that allows it to be self-punching, or just the first initial insertion into tissue can read on “punching”. Further the scope of the claims is a system, not a method. Therefore any method steps cannot positively be claimed and will only be interpreted as functional capabilities. If the method of having the system be 
With respect to the flat bore, flat portion of the medial shaft, and the radially spaced vent openings, new rejections with respect McDevitt as modified by Stone has been made below. 
Similarly, the applicant argues Thal does not disclose a single anchor having a unitary body, but the insertion of multiple anchor components into bone at different locations. Further Thal discloses the use of pre punched or pre drilled holes, and would encompass multiple insertion steps. However, as respectfully argued above, the scope of the claim is a system comprising a suture anchor, including a unitary body having an outer surface, inner surface, and a bore. Therefore, only the body has to be unitary that has the outer surface, inner surface, and the bore. Multiple anchor components can still be disclosed, but as long as a unitary structure is disclosed with the surfaces and bore, Thal will read on the claim limitations. The anchor body as seen in the annotated figure below can read on a unitary body with an outer surface, inner surface and a bore. Further how the system is self-punched is not claimed. Therefore, the system can be incorporated with a mechanism for self punching. Alternatively the initial insertion of the anchor can be “a punch”. Finally, the scope of the claim is a system and not a method. 
Claim Objections
Claim 21 is objected to because of the following informalities: Line 6 should read “…the suture opening...” in order to be consistent with terminology for clarity purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is dependent off of claim 22, which is canceled. Therefore claim 25 and claims 26-31 which depend therefrom are considered indefinite because the scope is unclear. For examination purposes, claim 25 will be examined as being dependent off of claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 14, 15, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,319,252 to McDevitt in view of U.S. Patent Publication 2006/0100627 to Stone.
As to claim 11, McDevitt discloses a self-punching cannulated anchor system (5, col. 7 ll. 53-68, figure 12, the system is capable of “punching” tissue by itself by the initial insertion into tissue), comprising 
a suture anchor (10), the suture anchor including
a single piece body (200, figure 40, the expander piece 200 as seen in figure 40 is of a single piece, col. 10 ll. 66-col. 11 ll. 16), the single piece body including an outer surface having an external threaded portion (220), and an internal surface defining a longitudinal bore (230), 
a suture opening (227) in a side of the single piece body, the suture opening configured to receive one or more suture tapes and 
a medial shaft (300), the medial shaft having a pointed tip (310), a generally longitudinally extending portion (320),
wherein the medial shaft is configured to extend through the longitudinal bore of the body of the suture anchor with the pointed tip extending past a distal end of the suture anchor (figure 6), and wherein the cannulated anchor system is configured to allow one-step insertion of the suture anchor into a bone (figure 23). Based the scope of the claim being an anchor system and not a method, the anchor can be used in a method including an insertion involving “one step”, such as the initial step of inserting the end of the anchor into bone, can be a one step insertion. 
However, McDevitt is silent about the plurality of radially spaced vent openings extending through the side of the single piece body, the inner surface comprising a substantially flat longitudinal extending bore surface engaging with a substantially flat longitudinally extending shaft portion of the medial shaft.
Stone teaches a similar device having a plurality of radially spaced vent openings (12, figure 13) extending through the side of the single piece body for the purpose enhancing distribution of biological material (paragraph 45). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the plurality of radially spaced vent openings of Stone in the side of the device of McDevitt in order for enhancing distribution of biological material. Stone further teaches the inner surface comprising a substantially flat longitudinal 
As to claim 12, with the device of McDevitt and Stone above, McDevitt discloses a handle (500), the handle connected to the medial shaft (figure 1), wherein the handle and the medial shaft are separate and one of the handle and medial shaft is reusable (figure 20, col. 6 ll. 26-58, the proximal portion 525 attaching to the gate 555 can be detached and then either the handle or shaft can be reused).
As to claim 14, with the device of McDevitt and Stone above, McDevitt discloses the body of the suture anchor comprises a tip portion (110) comprising a smooth outer surface (figure 2, 5, 14).
As to claim 15, with the device of McDevitt and Stone above, McDevitt discloses the externally threaded portion includes a continuous thread from a proximal surface of the threaded portion to a distal surface of the threaded portion, and wherein a proximal surface of the tip portion is configured to mate with the distal surface of the threaded portion (figure 5, 14).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,319,252 to McDevitt in view of U.S. Patent Publication 2006/0100627 to Stone as applied to claims 11, 12, 14, 15 above, and further in view of U.S. Patent Publication 2013/0103083 to Baird.
As to claim 13, McDevitt as modified by Stone discloses the device above including a tip (110), but is silent about the tip is a metal tip.
Baird teaches a similar device having a metal tip (38, paragraph 48) for the purpose of providing strength to the anchor (paragraph 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the tip of McDevitt as modified by Stone be a metal tip as taught by Baird in order for providing strength to the anchor.
Claims 16, 17, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,319,252 to McDevitt in view of U.S. Patent Publication 2006/0100627 to Stone as applied to claims 11, 12, 14, 15 above, and further in view of U.S. Patent Publication 2016/0030032 to Dougherty
As to claim 16, 17, McDevitt as modified by Stone discloses an annular space between the medial shaft and inner surface of the single piece body, wherein the annular space is configured to allow a passage of at least three suture tapes (figure 41-43). The bores do seem to create an annular space between the medial shaft and inner surface and can be configured to allow a passage of three suture tapes since the suture tapes are not positively claimed. 
If, however, it would not be known McDevitt as modified by Stone would read on the annular space for three suture tapes, Dougherty teaches a similar .
Claims 21, 24-26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0079904 to Thal in view of d U.S. Patent Publication 2018/0256149 to Gustafson.
As to claim 21, Thal discloses a self-punching cannulated anchor system (figure 8, paragraph 28, 29, the system is capable of punching tissue by itself), comprising: 
a suture anchor (27), the suture anchor including:
a unitary body (figure 8, see annotated figure below, the body is of a unitary structure), the unitary body including an outer surface having an externally threaded portion (figure 8, annotated figure below) and an inner surface defining a longitudinal bore (paragraph 29). 
a suture opening (where suture extends figure 8, see below) in a side of the unitary body, the suture opening configured to receive one or more suture tapes and the opening located near a proximal end of the unitary body (figure 8, paragraph 29),  

wherein the medial shaft is configured to extend through the longitudinal bore of the body of the suture anchor with the pointed tip extending past a distal end of the suture anchor (figure 8), and wherein the cannulated anchor system is configured to allow one-step insertion of the suture anchor into a bone (paragraph 29). Based on the scope of the claim being an anchor system and not a method, the anchor can be used in a method including an insertion involving “one step”.

    PNG
    media_image1.png
    371
    548
    media_image1.png
    Greyscale


However, Thal is silent about the longitudinal bore has a proximal engagement feature that engages with a second engagement feature of the medial shaft. 
Gustafson teaches a similar device having a medial shaft with a generally cylindrical section (327a), a first flattened section (327b), and a second engagement feature (proximal end of 328) positioned proximal from the generally first flattened section (figure 13), the longitudinal bore including proximal engagement feature at a proximal end of the longitudinal bore (figure 12), the proximal engagement feature is sized and configured to matingly engage with the second engagement feature of the medial shaft (paragraph 81) for the purpose of frictionally engaging the driver with the anchor to attach soft tissue to bone. The proximal end of 328 will engage with the anchor in figure 12, as it is known in the art, see cited reference below in section 19 as evidence. It would have been obvious to one of ordinary skill in the art before the effect filing date to use the flattened section and second engagement feature, and proximal engagement feature of Gustafson with the medial shaft and bore of Thal in order for frictionally engaging the driver with the anchor to attach soft tissue to bone.
As to claim 24, with the device of Thal and Gustafson above, Thal discloses the medial shaft includes an axially extending shoulder portion positioned between the first flattened section and the generally cylindrical distal section (figure 8, see annotated figure above).

As to claim 26, with the device of Thal and Gustafson above, Thal discloses the cutout shaft section aligns with the suture opening in the side of the body when the suture anchor is inserted into the bone (figure 8, see annotated figure above).
As to claim 28, with the device of Thal and Gustafson above, Thal discloses the suture anchor comprises a bore extending from a body proximal surface of a body distal surface (figure 8, see annotated figure above), a tip portion (figure 8, see annotated figure above), the tip portion including a generally smooth outer surface and a bore extending from a tip portion proximal surface to a tip portion distal surface (figure 8, see annotated figure above), the tip portion being tapered from a tapered portion proximal surface to the tip portion distal surface (figure 8, see annotated figure above), wherein the bore of the threaded portion aligns with the bore of the tip portion, thereby creating a continuous bore from the body proximal surface to the tip portion of distal surface such that the suture anchor is open at the body proximal surface and open at the tip portion distal surface (figure 8, see annotated figure above). 
As to claim 29, with the device of Thal and Gustafson above, Thal discloses tip portion is frustoconical (figure 8, see annotated figure above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0079904 to Thal in view of d U.S. Patent Publication 2018/0256149 to Gustafson as applied to claims 21, 24-26, 28, 29 above, and further in view of U.S. Patent Publication 2013/0144334 to Bouduban.
As to claim 23, Thal as modified by Gustafson discloses the device above but is silent about the first flattened section has a generally oval cross-section. 
Bouduban teaches a similar device having a medial shaft with a first flattened section that has a generally oval cross-section (paragraph 45) for the purpose of using any known shape that can control rotation and insertion of the suture anchor. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first flattened section of Thal as modified by Gustafson have a general oval cross-section as taught by Bouduban in order for using any known shape that can control rotation and insertion of the suture anchor.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0079904 to Thal in view of d U.S. Patent Publication 2018/0256149 to Gustafson as applied to claims 21, 24-26, 28, 29 above, and further in view of U.S. Patent Publication 2012/0053623 to Sojka.
As to claim 27, Thal as modified by Gustafson discloses the device above but is silent about the suture anchor includes at least one cutout thread section which is generally aligned with the suture opening in the side of the body.
Sojka teaches a similar device having a suture anchor includes at least one cutout thread section (116, figure 9) which is generally aligned with the . 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0079904 to Thal in view of U.S. Patent Publication 2018/0256149 to Gustafson as applied to claims 21, 24-26, 28, 29 above, and further in view of U.S. Patent 6,319,252 to McDevitt.
As to claim 30, Thal as modified by Gustafson discloses the device above but is silent that the tip is removable from the unitary body.
McDevitt teaches a similar device having a tip (110) which is removable from the body for the purpose of aiding in an easier insertion of the device (col. 5 ll. 28-50). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the removable tip portion of McDevitt with the device of Thal as modified by Gustafson in order for aiding in an easier insertion of the device.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0079904 to Thal in view of U.S. Patent Publication 2018/0256149 to Gustafson as applied to claims 21, 24-26, 28, 29 above, and further in view of U.S. Patent Publication 2013/0103083 to Baird.
As to claim 31, Thal as modified by Gustafson discloses the device above but is silent about the tip (110) is a metal tip and the anchor is made from 
Baird teaches a similar device having an anchor made from polyether ether ketone (paragraph 7) and a metal tip (38, paragraph 48) for the purpose of providing strength to the anchor (paragraph 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the tip of Thal as modified by Gustafson be a metal tip as taught by Baird in order for providing strength to the anchor and the unitary body comprise polyether ether ketone for the purpose of using a suitable material to make the anchor body. 
Claims 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0079904 to Thal in view of U.S. Patent Publication 2018/0256149 to Gustafson as applied to claims 21, 24-26, 28, 29 above in view of U.S. Patent Publication 2017/0095245 to Lahteenkorva
As to claim 32, with the device of Thal and Gustafson above, Thal discloses an annular space between the medial shaft and inner surface of the body, wherein the annular space is configured to allow a passage of at one or more suture tapes (Figure 8). The bore does seem to create an annular space between the medial shaft and inner surface and can be configured to allow a passage of a suture tape since the suture tapes are not positively claimed. 
If however it would not be known McDevitt would read on the annular space, Lahteenkorva teaches a similar device having annular space is configured to allow a at least one or more suture tapes (126, figure 4)  for the purpose of 
As to claim 33, Thal as modified by Gustafson discloses the device above but is silent about the one or more ventilation openings. 
Lahteenkorva teaches a similar device having one or more ventilation openings (133, figure 13) for the purpose of decreasing mass and enhancing physiological fluid/cell flux (paragraph 48). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the ventilation opening of Lahteenkorva with the device of Thal as modified by Gustafson in order for decreasing mass and enhancing physiological fluid/cell flux. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,875,216 to Wolf (as cited in 892 filed 08/04/2020), U.S. Patent Publication 2011/0238112 to Kim (as cited in 892 filed 08/04/2020), U.S. Patent Publication 2013/0103054 to Housman (as cited in 892 filed 08/04/2020), and U.S. Patent Publication 2016/0157852 to Dougherty (as cited in 892 filed 08/04/2020) all disclose similar devices readable, combinable, or provide evidence on the claims of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771